IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                             :   No. 183 DB 2020 (No. 3 RST 2021)
                                             :
CYNTHIA RANCK PERSON                         :   Attorney Registration No. 41275
                                             :
PETITION FOR REINSTATEMENT                   :
 FROM INACTIVE STATUS                        :   (Out of State)


                                        ORDER


PER CURIAM


       AND NOW, this 25th day of January, 2021, the Report and Recommendation of

Disciplinary Board Member dated January 15, 2021, is approved and it is ORDERED that

Cynthia Ranck Person, who has been on Inactive Status, has demonstrated that she has

the moral qualifications, competency and learning in law required for admission to

practice in the Commonwealth, shall be and is, hereby reinstated to active status as a

member of the Bar of this Commonwealth. The expenses incurred by the Board in the

investigation and processing of this matter shall be paid by the Petitioner.